UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6022



JESSE WILSON JEFFRESS,

                                           Petitioner - Appellant,

          versus

J. SAMUEL JOHNSTON, Circuit Judge, Twenty-
fourth Judicial Circuit of the Commonwealth of
Virginia, Lynchburg Division,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-999-R)

Submitted:   June 17, 1997                 Decided:   July 30, 1997

Before HALL, MICHAEL, and MOTZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Jesse Wilson Jeffress, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the dismissal of a 18 U.S.C.A. § 2254 (West

1994 & Supp. 1997) petition as well as the denial of several post-

judgment motions. We dismiss in part and affirm in part.

     To the extent Appellant appeals the final order denying habeas

corpus relief, the notice of appeal was untimely, and we dismiss
for lack of jurisdiction. The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4. These periods are "manda-

tory and jurisdictional." Browder v. Director, Dep't of Correc-
tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)). Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders. Fed. R. App. P. 4(a)(1). The only
exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on November 19, 1996;

Appellant's notice of appeal was filed on December 23, 1996, which

is beyond the thirty-day appeal period. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant's appeal. We therefore deny a certificate of appealability and

dismiss that part of the appeal seeking review of the denial of

relief under § 2254.

     Appellant also appeals the district court's orders denying his

motions to appear personally, for enlargement of time, and for a

                                2
certificate of appealability. With respect to those orders, we have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm. Jeffress v. Johnston, No.
CA-96-999-R (W.D. Va. December 5, 1996, and December 17, 1996).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. We deny

the motions for a certificate of appealability, to extend time to

perfect an appeal, to vacate order, to file an oversize brief, and
to file a contingent Fed. R. App. P. 28(d) motion out of time.




                              DISMISSED IN PART; AFFIRMED IN PART




                                3